157 Ga. App. 390 (1981)
278 S.E.2d 53
GRANT
v.
THE STATE.
61290.
Court of Appeals of Georgia.
Decided February 5, 1981.
Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Thomas Jones, Assistant District Attorneys, for appellee.
QUILLIAN, Chief Judge.
The instant appeal was taken from an order overruling defendant's motion for new trial which was entered on September 12, 1980. The appeal was filed October 15, 1980. Held:
The appeal must be dismissed. The thirtieth day for filing the appeal fell on October 12, 1980, a Sunday. The following Monday, October 13, 1980, was a holiday. Thus, the defendant had until October 14, 1980, to file the appeal but failed to do so until the following day.
Even as to criminal cases, "`the proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.'" Hester v. State, 242 Ga. 173, 175 (249 SE2d 547). Accord, Lowe v. State, 149 Ga. App. 700 (257 SE2d 48); Pittman v. State, 229 Ga. 656 (193 SE2d 820). No extension of the time for filing having been granted, the appeal was untimely.
Appeal dismissed. McMurray, P. J., and Pope, J., concur.